Citation Nr: 1101282	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to exposure to herbicide.

2.  Entitlement to service connection for a heart condition, to 
include as due to exposure to herbicide or asbestos, or as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the lower 
extremities, to include as secondary to exposure to herbicide.

4.  Entitlement to service connection for arthritis of the right 
leg.

5.  Entitlement to service connection for arthritis of the back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1964 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was previously before the Board in November 
2009 and remanded for additional development.  

In May 2005, the appellant presented testimony at a personal 
hearing conducted at the Detroit RO before a Decision Review 
Officer (DRO).  A transcript of this hearing has been associated 
with the appellant's claims folder.

The issues of entitlement to service connection for diabetes 
mellitus type II, a heart condition, neuropathy of the lower 
extremities, arthritis of the right leg and arthritis of the back 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




REMAND

For the reasons discussed below, the Board finds that there has 
not been substantial compliance with the November 2009 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141 (1999) (noting that a remand is not required under 
Stegall where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Where the 
remand orders of the Board are not fully implemented, the Board 
itself errs in failing to insure compliance.  As such, the Board 
finds that this case is not ready for appellate review and must 
be remanded for further development.

Specifically, the November 2009 remand requested that the 
appellant be scheduled for a VA examination to determine the 
nature, extent and etiology of any diabetes mellitus type II, 
heart condition, neuropathy of the lower extremities, arthritis 
of the right leg and arthritis of the back that may be present.  
The examiner was requested to address whether it was at least as 
likely as not that the appellant's diabetes mellitus type II, 
heart condition, neuropathy of the lower extremities, arthritis 
of the right leg and arthritis of the back are related to active 
duty, exposure to herbicides during active duty, or are related 
to a service-connected disability.  

Although a February 2010 VA examination was conducted, it did not 
comply with the November 2009 remand.  The appellant contends 
that he was exposed to Agent Orange while handling bags of mail 
from Vietnam.  The February 2010 VA examiner failed to address 
whether it is at least as likely as not that the appellant's 
diabetes mellitus, type II, was related to active duty.  The VA 
examiner stated that concerning whether the appellant's diabetes 
and subsequent neuropathy are due to exposure to herbicides, this 
is an issue that the regional office needs to determine, and 
directed reference to a list of disabilities subject to 
presumptive service connection based on exposure to Agent Orange.  
Notwithstanding the provisions relating to presumptive service 
connection based on exposure to Agent Orange, which arose out of 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 
(1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 
105 Stat. 11 (1991), the Federal Circuit has determined that a 
claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  As such, a clinical nexus opinion for the 
disabilities at issue based on a nonpresumptive basis would be 
useful in the adjudication of the appeal.

Additionally, the VA examiner did not determine the nature, 
extent and etiology of arthritis of the right leg and arthritis 
of the back.  The VA examiner noted that the appellant denied any 
back injuries or illness related to service, so therefore there 
was no evidence of any right leg or back arthritis related to 
service.  The VA examiner stated that the examination is 
cancelled because there is no relationship between the claimed 
conditions and service.  In a May 2005 RO hearing, the appellant 
indicated that he believed he had arthritis of the right leg and 
back as a result of handling ammunition in service.  (May 2005 RO 
hearing transcript at p. 18).  The February 2010 VA examination 
report does not reflect that a physical examination was conducted 
to determine whether the appellant has right leg or back 
arthritis.  As the February 2010 VA examination report did not 
comply with the Board's November 2009 remand, the case must be 
remanded for further development.  See Stegall, 11 Vet. App. at 
271; Dyment, 13 Vet. App. at 146-147.  

The law provides a presumption of service connection for certain 
diseases, including diabetes, which become manifest after 
separation from service in veterans who served in the Republic of 
Vietnam during the period from January 9, 1962, and ending on May 
7, 1976.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6), 3.309(e).  Service in Vietnam includes service in 
the waters offshore (inland waterways), or service in other 
locations if the conditions of service involved visitation in 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In the May 2005 RO 
hearing, the appellant contended that he was aboard a ship which 
"pulled in into the harbor, I guess it would be a canal, or into 
DaNang and actually anchored."  He additionally indicated that 
he took a small boat to docks in Vietnam to pick up mail.  (See 
May 2005 RO Hearing Transcript (Tr.), at p. 6).  He specifically 
reported that he pulled into a dock and picked up the mail.  (Tr. 
at p. 7).  The appellant's DD Form 214 reflects that he was a 
mail clerk.  A November 2003 response from the National Personnel 
Records Center (NPRC) reflects that the appellant served aboard 
the USS Wedderburn (DD 684), which was in the official waters of 
Vietnam, from February 2, 1966, to February 16, 1966; March 8, 
1966, to April 1966; and from April 21, 1966 to May 14, 1966.  
NPRC also confirmed that the appellant was aboard the USS Joseph 
Strauss (DDG 16), which was in the official waters of Vietnam, 
from February 9, 1967, to March 7, 1967; from March 29, 1967, to 
April 11, 1967, and from April 27, 1967, to May 26, 1967.  (VA 
has also confirmed that the USS Joseph Strauss (DDG 16) operated 
on the Mekong River Delta and Ganh Rai Bay during November 7 and 
December 7, 1968, which is after the Veteran's period of military 
service.)  As the appellant's statements in the May 2005 hearing 
indicate that he went to the shore of Vietnam to collect mail, 
and/or that he was onboard a ship which anchored at a dock in 
Vietnam, the AMC should attempt to verify whether the appellant 
went ashore in Vietnam while he was stationed on the USS 
Wedderburn and/or USS Joseph Strauss, and/or whether either ship 
anchored in a Vietnam harbor during the Veteran's Vietnam era 
service.

The February 2010 VA examiner found that the appellant's 
neuropathy was related to his diabetes mellitus, type II, and 
that his heart condition was likely being aggravated by his 
underlying diabetes mellitus, type II.  Thus, the appellant's 
claims for entitlement to service connection for a heart 
condition and neuropathy of the lower extremities are 
inextricably intertwined with the appellant's claim for service 
connection for diabetes mellitus, type II, and the claims must 
also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), the Naval Historical Center, and any 
other appropriate federal agency to obtain 
command histories, and deck logs from the USS 
Wedderburn and USS Joseph Strauss for the 
periods when the appellant was aboard and the 
ship was in the waters of Vietnam, as noted 
above, and the appellant's unit, to verify 
whether there is any verification of either 
ship docking at a Vietnam harbor, and any 
notation regarding the appellant leaving 
either ship to pick up mail in Vietnam.  
These commands histories, deck logs and unit 
records should be reviewed for any 
verification of either ship docking at a 
Vietnam harbor, and any and all notations 
regarding the appellant leaving either ship 
to pick up mail at docks in Vietnam.  If the 
AOJ cannot locate such records, the AOJ must 
specifically document what attempts were made 
to locate them.  

2.  After any additional documents received 
have been associated with the file or an 
appropriate time for response has passed, 
schedule the appellant for an examination or 
examinations to determine the following:

*	Determine the nature, extent and 
etiology of the appellant's diabetes 
mellitus, type II, to include as 
secondary to Agent Orange exposure due 
to handling outgoing mail from Vietnam 
while on board ships.  The VA examiner 
should specifically address whether it 
is at least as likely as not that the 
appellant's diabetes mellitus, type II 
is related to exposure to herbicides 
during active service, or otherwise 
related to active service.

*	Determine the nature, extent and 
etiology of any arthritis of the right 
leg and arthritis of the back that may 
be present.  The VA examiner should 
specifically address whether it is at 
least as likely as not that any right 
leg arthritis and/or back arthritis 
found is related to active service.  

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.  
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.  

3.  Thereafter, readjudicate the issues on 
appeal of service connection for diabetes 
mellitus type II, to include as secondary to 
exposure to herbicides; service connection 
for a heart condition, to include as due to 
exposure to herbicide or asbestos, or as 
secondary to diabetes mellitus; service 
connection for neuropathy of the lower 
extremities, to include as secondary to 
exposure to herbicide; service connection for 
arthritis of the right leg; and service 
connection for arthritis of the back.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


